

114 HR 5773 IH: Stop Tobacco Smuggling in the Insular Areas Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5773IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Sablan (for himself, Ms. Bordallo, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to include certain insular areas of the United States in the
			 definition of State for the purposes of chapter 114, relating to
			 trafficking in contraband cigarettes and smokeless tobacco.
	
 1.Short titleThis Act may be cited as the Stop Tobacco Smuggling in the Insular Areas Act of 2016. 2.Certain insular areas of the United States included in the definition of State for the purposes of the prohibition against trafficking in contraband cigarettes and smokeless tobaccoParagraph (4) of section 2341 of title 18, United States Code, is amended by striking or the Virgin Islands and inserting the Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, or Guam.
		